                  Case 18-12635-LSS               Doc 56       Filed 11/19/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:                                                             Chapter 11

     DAVID'S BRIDAL, INC., et al., 1                                    Case No. 18-12635 (LSS)

                     Debtors.                                           Joint Administration Requested


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Comenity Bank, pursuant to 2002 and 9010(b) of the

Federal Rules of Bankruptcy Procedure and section 1109(b) of the Bankruptcy Code, requests that

all notices given or required to be given and all papers served in these cases be delivered to and

served upon the counsel identified below at the following addresses and further requests to be

added to the Master Service List:

    Robert B. Berner                                              Frederick B. Rosner
    BAILEY CAVALIERI LLC                                          Scott J. Leonhardt
    1250 Kettering Tower                                          THE ROSNER LAW GROUP LLC
    Dayton, OH 45423                                              824 N. Market Street
    (937) 223-4701                                                Suite 810
    rberner@baileycav.com                                         Wilmington, Delaware 19801
                                                                  Telephone: (302) 319-6301
    Matthew T. Schaeffer                                          Email: rosner@teamrosner.com
    BAILEY CAVALIERI LLC                                                 leonhardt@teamrosner.com
    10 West Broad Street, Suite 2100
    Columbus, OH 43215
    (614) 229-3252
    mschaeffer@baileycav.com

          PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the above-mentioned Bankruptcy Rules, but also includes, without

limitation, all orders, applications, motions, petitions, pleadings, requests, complaints or demands,



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.


{00024528. }
                  Case 18-12635-LSS       Doc 56     Filed 11/19/18     Page 2 of 3



whether formal or informal, written or oral, transmitted or conveyed by mail delivery, telephone,

facsimile or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be deemed or construed to be a waiver of Comenity Bank’s (a) rights

to (i) have final orders in non-core matters entered only after de novo review by a District Court

Judge, (ii) trial by jury in any proceeding so triable in these cases or in any case, controversy, or

proceeding related to these cases, and (iii) have the District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal, or (b) rights, claims, actions, defenses,

setoffs, or recoupments to which Comenity Bank is or may be entitled under agreements, at law

or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Comenity Bank

expressly reserves.

 Dated:        November 19, 2018
               Wilmington, Delaware

                                           THE ROSNER LAW GROUP LLC
                                           /s/ Scott J. Leonhardt
                                           Frederick B. Rosner (DE 3995)
                                           Scott J. Leonhardt (DE 4885)
                                           824 N. Market Street, Suite 810
                                           Wilmington, DE 19801
                                           (302) 777-1111
                                           Leonhardt@teamrosner.com

                                                   -and-

                                           Robert B. Berner
                                           BAILEY CAVALIERI LLC
                                           1250 Kettering Tower
                                           Dayton, OH 45423
                                           (937) 223-4701
                                           rberner@baileycav.com

                                           Matthew T. Schaeffer
                                           BAILEY CAVALIERI LLC
                                           10 West Broad Street, Suite 2100
                                           Columbus, OH 43215

{00024528. }                                  2
               Case 18-12635-LSS   Doc 56   Filed 11/19/18    Page 3 of 3



                                   (614) 229-3252
                                   mschaeffer@baileycav.com


                                   Counsel to Comenity Bank




{00024528. }                          3
